DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending in this application and examined in this Office Action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/18/2020 and 12/11/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to natural products.

Broadest Reasonable Interpretation of the Claim as a Whole

The claimed invention (claim 16) is directed to a substantially pure, isolated population of hematopoietic progenitor cells obtained according to the method of claim 
As recited in claim 16, no structural characteristics are identified and therefore the characteristics of the hematopoietic progenitor cell population are not markedly different from the product’s naturally occurring counterpart in its natural state.  The claimed hematopoietic population of cells is described by function only and cell populations having that function are taught in the art for the same purpose.  The claimed genus of hematopoietic cell populations embraces naturally occurring cell populations as shown by the prior art references, below. See, Lengerke, abstract, disclosing CD34+CD45+ cell population. 
Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter.  In the instant case, claim 16 is directed to a hematopoietic progenitor cell population, a composition of matter, a statutory category. 
Under Revised Step 2A, Prong 1 of the analysis (determining the Judicial Exceptions), it must be determined if the claimed is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  In the instant case, the cell population is a naturally occurring product (a hematopoetic progenitor cell population) as disclosed by Lengerke et al (below).  Because the claimed cell population is the same as a product of nature, it falls within a judicial exception.  Lengerke discloses a CD34+CD45+ cell population (Abstract).
Under Step 2A, Prong 2 of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  In the instant case, the claim fails to recite any additional elements that integrate the judicial exception (the hematopoetic progenitor cell population) into a practical application, and therefore the claim remains directed to a judicial exception invoking further analysis under step 2B.
Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception.  In the instant case, claim 16 
Regarding dependent claims 17 and 18, the claims encompass nothing more than the hematopoetic progenitor cell population.  Therefore, the claims as a whole do not amount to significantly more than the exception itself (there is no inventive concept in the claims) and are not eligible, thus concluding the eligibility analysis.  

Claim Interpretation
Claim 1 recites the term “whereby.”  The MPWP at 2111.04 states that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”. In the instant case, if the prior art teaches the active or physical steps and the manipulative conditions as set forth in the claims, then the claimed invention’s intended resultant product would be natural features of the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
--
Claims 1-15, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for culturing  does not reasonably provide enablement for obtaining hemangioblasts where 1) the mesodermal cells were cultured in media lacking- a Notch agonist, a TGFB inhibitor and an inhibitor of inositol monophosphate (the Five Factor media) or 2) at high density. See, Figure 1A,C; [0094]. Hemangioblasts were only obtained at low density culture in Five Factor medium. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. Applicant’s specification discloses mesoderm culture at high density and at low density and demonstrates hemangioblasts were obtained when cultured at low density in Five Factor media (figure 1A).  The specification discloses that when mesoderm cells were cultured in Five Factor media at high density, hematopoietic cells were only observed in the low cell density culture [0094].  The specification discloses the low density cultured mesoderm cells became hemangioblasts and after further culture expressed hematopoietic progenitor cells markers CD34 and CD45 (CD34+CD45+). (Fig 1C)  Applicant’s specification does not disclose that culturing mesoderm cells at high density in the presence of the Five Factor media produced hemangioblasts or produced the claimed CD34+CD45+hematopoietic progenitor cells (Fig 1 A, C) after further culture.  Therefore, the specification is enabling only for the scope of claims directed to mesoderm cells cultured at low density in the presence of Five Factor medium to produce hemangioblasts and further cultured in medium to obtain CD34+CD45+hematopoietic progenitor cells.


(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

A.	The breadth of the claims:  
Claim 1 recites: A method for obtaining CD34+ CD45+ hematopoietic progenitor cells, the method comprising: 
culturing mesoderm cells seeded at low density in a first chemically-defined culture medium that comprises a fibroblast growth factor (FGF) and a vascular endothelial growth factor (VEGF), whereby a cell population comprising hemangioblast cells is obtained; 
and culturing the hemangioblast cells in a second chemically-defined culture medium that comprises either (a) insulin, an FGF, a VEGF, and a Notch agonist, or (b) stem cell factor (SCF), IL-3, and thrombopoietin (TPO), whereby a cell population comprising CD34+ CD45+ hematopoietic progenitor cells is obtained.
Claims 19 recites: A method for obtaining CD34+ CD45+ hematopoietic progenitor cells, the method comprising:
culturing mesoderm cells seeded at high density in a first chemically-defined culture medium that comprises bone morphogenetic protein 4 (BMP4), a fibroblast growth factor (FGF) and a vascular endothelial growth factor (VEGF), whereby a cell population comprising hemangioblast cells is obtained; and

The claims are very broad, directed to different cell types, culture conditions, growth factors and inhibitors. 

B.	The nature of the invention: the nature of the invention is unpredictable. The expression of surface markers indicating development of mesodermal cells, hemangioblasts and hematopoietic progenitor cells depends on a variety of factors such as culture conditions (ie density), the presence or absence of inducing and inhibiting factors and the nature of the factors.  

C.	The state of the art:  the prior art documents disclose culture in various media comprising one or more growth factors and identification of cell state by using cell surface markers. Wang, for example, discloses that hESCs are cultured in Activin A, BMP4 and bFGF and that the factors are required to generate early mesoderm cells (fig 7) which are BRACHYURY+. Wang 2009 discloses the KDR (or FLK1) is a marker for hemangioblast mesoderm generated early in ES cell differentiation (page 119, right column, second paragraph). Cell state and stage of development are determined by expression of and detection of cell surface markers.

D.	The level of one of ordinary skill in the art:  one of ordinary skill in the art is usually a medical doctor or a Ph.D.

E. 	The level of unpredictability in the art: the level of unpredictability is high. The prior art discloses that expression of cell surface markers is variable (high expression or low expression) and determination of a particular developmental stage is subject to marker expression which is influenced by a variety of culture conditions and culture media components and that differences in marker expression intensity may be indicative of different developmental lineages. Wang 2009 (Stem Cell Research), for 

F,G.	The amount of direction provided by the inventor and working examples: the inventors have failed to provide guidance disclosing how obtain hemangioblasts where 1) the mesodermal cells were cultured in media lacking- a Notch agonist, a TGFB inhibitor and an inhibitor of inositol monophosphate (the Five Factor media) and 2) at high density and further, how to obtain CD34+ CD45+ hematopoietic progenitor cells if hemangioblasts are not produced.

H.	The quantity of experimentation needed:  due to the lack of guidance provided by the specification, the unpredictability in the art and the breadth of the claims, the specification is not enabling for obtaining hemangioblasts where 1) the mesodermal cells were cultured in media lacking- a Notch agonist, a TGFB inhibitor and an inhibitor of inositol monophosphate (the Five Factor media) and 2) at high density,  and further, how to obtain CD34+ CD45+ hematopoietic progenitor cells if hemangioblasts are not produced.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 3, 6-8, 10, 11, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (“TGFβ inhibition enhances the generation of hematopoietic progenitors from human ES cell-derived hemogenic endothelial cells using a stepwise strategy,” Cell Research (2012) 22:194-207) (Wang), Wang et al 2009 (“WNT and BMP signaling are both required for hematopoietic cell development from human ES cells,” Stem Cell Research Vol. 3, Issues 2–3, September–November 2009, Pages 113-125); Kennedy et al (“Development of the hemangioblast defines the onset of hematopoiesis in human ES cell differentiation culture,” BLOOD, 1 APRIL 2007, VOLUME 109, NUMBER 7) (Kennedy) and Lengerke et al (“Hematopoietic Development from Human Induced Pluripotent Stem Cell,” Hematopoietic Stem Cells VII: Ann. N.Y. Acad. Sci. 1176: 219–227 (2009) (Lengerke). 


Wang differs from the claims in that the document fails to disclose hemangioblasts are obtained from the cultured mesodermal cells.  However, Kennedy and Lengerke cure the deficiency.
Kennedy discloses (page 2679, left column, Introduction, first paragraph) that the hemangioblast expresses the receptor tyrosine kinase Flk1 and the mesodermal gene T (BRACHYURY), indicating that it represents a mesoderm cell undergoing mesoderm specification to the hematopoietic and vascular lineages (the claimed hemangioblast). Therefore, the cell population of Wang, expressing the BRACHYURY(T) gene (figure 1, stage 2) (claim 3), is a cell population derived from mesoderm cells and comprising hemangioblast cells.  Wang and Kennedy taken together, disclose the claimed “culturing mesoderm cells in a first chemically-defined culture medium that comprises a fibroblast growth factor (FGF) and a vascular endothelial growth factor (VEGF), whereby a cell population comprising hemangioblast cells is obtained” (claim 1, part 1).
  Lengerke discloses human hemangioblasts have been demonstrated in differentiating human ESC. Lengerke discloses they are phenotypically less well described than in the mouse, yet are found in the CD34+CD45− cellular population and express KDR (VEGF receptor 2) and CD31.  With maturation along the blood lineage, blood progenitors start expressing the hematopoietic antigen CD45.  Emergence of CD34+CD45+ cells correlates with derivation of hematopoietic progenitor cells.  Lengerke discloses (page 223, right column, first full paragraph) in human ESC, BMP4 together with cytokines has been shown to induce mesoderm and hemangioblast formation under serum-free differentiation conditions and to augment formation of CD34+CD45+ cells (claim 19, part 1).
Wang further discloses culturing the cell population comprising the hemangioblast cells (cells which are BRACHYURY(T)+)  in a second chemically defined medium comprising  SCF, TPO and IL-3 (Fig 1 legend), thereby disclosing the claimed ”culturing the hemangioblast cells in a second chemically-defined culture medium that comprises either (a) …or (b) stem cell factor (SCF), IL-3, and thrombopoietin (TPO) (claim 1, part 2 (b); claim 6, claim 19, part 2(b)).  
Regarding the markers CD34+CD45+, Wang 2009 discloses the level of the CD34 maker rose steadily in a time dependent manner, especially in the presence WNT3a (page 115, left column, bottom paragraph).  Lengerke discloses (page 223) in human ESC, BMP4 together with cytokines, has been shown to induce mesoderm and hemangioblast formation under serum-free differentiation conditions and to augment formation of CD34+CD45+ cells.  Wang 2009 (Stem Cell Research) discloses that “Furthermore, the CD34brightCD31+ FLK1+ cell fraction is enriched for hemoangiogenic activity whereas CD34dimCD45+ cells are committed to the hematopoietic lineage” (page 114, left column, top paragraph).  It would have been obvious to one of ordinary skill to include BMP4 in the culture media of mesoderm cells in view of the teachings of Lengerke that BMP4 induces hemangioblast formation (claim  10; claim 19, part 1)

Regarding claim 10, Wang discloses mesoderm cells were obtained by culturing hESCs (the claimed human pluripotent stem cells; claim 11) in a serum-free, albumin-free chemically- defined cell culture medium comprising Activin A and BMP4 for 2 days followed by 2 days of treatment with VEGF and bFGF and followed by two day VEGF+bFGF+SB 431542 treatment (a TGFB inhibitor; claims 7, 8) (page 199, left column, second paragraph).  Wang 2009 discloses WNT and bone morphogenetic protein (BMP) signaling are indispensable in the specification and formation of hemogenic mesoderm (page 114, left column, second paragraph).  Wang 2009 discloses WNT signaling is required for the formation of the hemogenic mesoderm/endothelium, a stage before commitment to hematopoietic progenitors (page 121, right column, first paragraph).    Wang discloses addition of Wnt3 to culture media for differentiation of ES cells (page 122, right column).
Regarding claim 8, Wang discloses the TGFB inhibitor is SB431542 (page 199, right column second full paragraph). 
Regarding claim 15, Lengerke discloses culture of EB derived differentiated hFib2-iPS5 cells shows robust formation of CD34+CD45+ cells at day 17 (figure 2).  Lengerke discloses formation of cells Brachyury+ (the claimed mesoderm cells) between day 1 and day 9 (figure 2D) followed by further differentiation.  It would have been obvious to one of ordinary skill to culture the cells and follow differentiation by 
Isolation or enrichment of the cell population to produce a substantially pure population is within the ordinary skill in the art (claim 16) as taught by Wang (page 205, right column “Fluorescence activated cell sorting”).  Further, one of ordinary skill would be able to obtain cell populations having a desired percentage of progenitor cells by methods known in the art (claims 17, 18) such as further cell sorting as taught by Wang.
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.

2.	Claims 1, 4, 5, 7, 13, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Wang 2009, Kennedy and Lengerke as applied to claims 1, 3, 6-8, 10, 11, 15-19  above and further in view of Zhang et al  (US 2014/0248696) (Zhang), Huang et al (“Haematopoietic differentiation is inhibited when Notch activity is enhanced in FLK1+ mesoderm progenitors,” Stem Cell Research (2013) 11, 1273–1287) (Huang) and Cerdan et al (“Novel roles for Notch, Wnt and Hedgehog in hematopoiesis derived from human pluripotent stem cells,” Int. J. Dev. Biol. 54: 955-964 (2010)) (Cerdan).
 The rejection is applied to the condition wherein the claims require the addition of a Notch agonist and inositol phosphate inhibitors: claim 1, part 2(a); 4, 5, 7 and 19, part 2(a)).
   The teachings of Wang, Wang2009, Kennedy and Lengerke above are incorporated herein in their entirety.  The comments regarding claims 1, 7 and 19 above are incorporated herein in their entirety.
Wang, Wang2009, Kennedy and Lengerke differ from the claims in that the documents fail to disclose the inclusion of a Notch signaling pathway agonist in culture 
Wang 2009 discloses addition of Wnt3 to culture media (page 122, right column). It would have been obvious to one of ordinary skill to add a Wnt signaling agonist in view of the teachings of Wang2009 WNT is required for hematopoietic cell development.  Zhang discloses [0011] the Wnt signaling pathway agonist can be a GSK3 inhibitor (claim 13) such as CHIR99021 (claim 14) which would activate the Wnt signaling pathway [0031]. Regarding claim 14, the choice to utilize any of the other listed Gsk3 inhibitors is seen to be choice within the purview of one of ordinary skill in the art.  One of ordinary skill would have had the reasonable expectation that substitution of a different Gsk3 inhibitor would have provided the same results as seen with CHIR99021, lacking evidence to the contrary.
Zhang discloses [0011] the Notch signaling pathway agonist (claim 1, part 2(a); claim 4, claim 5, claim 7, claim 19, part 2(a)) can be histone deacetylase (HDAC) inhibitor or can be valproic acid (VPA) or suberoyl bis-hydroxamic acid (SBHA) (claim 5).  
Huang discloses hematopoietic differentiation is inhibited when Notch activity is enhanced in FLK1+ mesoderm progenitors (Abstract).  Cerdan discloses activation of the Notch pathway may aid in stimulating the production of hematopoietic progenitor cells (page 957, right column, top paragraph).  It would have been obvious to one of ordinary skill to include the specific Notch agonists valproic acid (VPA) or suberoyl bishydroxamic acid (SBHA) (Claim 1, part 2(a), claim 4, claim 5, claim7, claim 19, part 2(a)), in the culture medium of Wang in view of the teachings of Huang and Cerdan that activation of the Notch pathway may aid in production of hematopoietic progenitor cells.
Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.

3.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Wang 2009, Kennedy, Lengerke, Zhang, Huang and Cerdan  as applied to claims 1, 3-6, 8, 10, 11, 13-19 above and further in view of Klein et al (USPN 6,441,053) .  
Wang differs from the claim in that the document fail to disclose addition of an inhibitor of inositol monophosphate to the culture medium.  However, Klein cures the deficiency. 
However, Wang 2009 discloses WNT and bone morphogenetic protein (BMP) signaling are indispensable in the specification and formation of hemogenic mesoderm (page 114, left column, second paragraph).  Wang 2009 discloses WNT signaling is required for the formation of the hemogenic mesoderm/endothelium, a stage before commitment to hematopoietic progenitors (page 121, right column, first paragraph).    Wang discloses addition of Wnt3 to culture media for differentiation of ES cells (page 122, right column).
Klein discloses L-690,330 is an inhibitor of IMPase activity (figure 1 figure legend) (claims 7, 9).  Klein discloses (column 4, top paragraph) GSK-3 is a negative regulator of the Wnt signaling pathway. Klein discloses L-690,330 is an inhibitor of Gsk3 and can be used to activate Wnt/signaling (column 28, top paragraph).  
It would have been obvious to one of ordinary skill to substitute an inositol monophosphate inhibitor such as L-690,330 for the Gsk3 inhibitor of Wang2009 in view of the teachings of Klein that L-690,330 is also a Gsk3 inhibitor.  One of ordinary skill would have been motivated to add a Wnt signaling activator to the culture medium of Wang/Wang2009 in view of the teachings of Wang2009 that WNT signaling is required for the formation of the hemogenic mesoderm/endothelium, a stage before commitment to hematopoietic progenitors (page 121, right column, first paragraph).
Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.

4.	Claims 2, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Wang 2009, Kennedy, Lengerke, Zhang and Huang  as applied to claims 1, 3, 6-8, 10, 11, 15-19 above and further in view of Giorgia et al (WO 2010/096746) (Giorgia).  

Wang, Wang 2009, Kennedy, Lengerke, Zhang and Huang differ from the claims in that the documents fail to disclose mesoderm cells or the pluripotent stem cells are seeded at a density between about 6x103 cells/cm 2 and about 6x104 cells/cm2 (claims 2, 12) or at a density between about 6x104 cells/cm 2 and about 3x105 cells/cm2   (claim 20).  However, Giorgia cures the deficiency.
Giorgia discloses [000112] the hESC or iPS cells can be seeded at from 1X 104cells/cm2 to about 8 x 104 cells/ cm2 values falling overlapping the claimed ranges of 6x103 cells/ cm2 and about 6x104 cells/ cm2 (claims 2, 12) and overlapping the claimed range of 6x104 cells/ cm2 and 3x105 cells/ cm2 (claim 20).  Giorgia discloses [00138] if the seeding density is too low (less than approximately 1x104 cells/cm2), cells detach and lose viability even in the presence of a ROCK inhibitor. If seeded at too high a cell density (greater than 5x104 cells/cm2), cells remain attached, but fail to differentiate into hematoendothelial progenitors. Giorgia discloses the optimum seeding density between these limits is dependent on the method used for cell expansion, the passage number, and the overall condition of the ES cells. It would have been obvious to one of ordinary skill to seed mesoderm cells at a concentration facilitating hemangioblast development.  One of ordinary skill would have been able to determine the optimal seeding density, lacking evidence to the contrary.
Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE E. ZISKA
Examiner
Art Unit 1632


/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632